DETAILED ACTION
Introduction
1.	This office action is in response to Applicant’s submission filed on 2/2/2021.   Claims 1-20 are pending in the application and have been examined.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
3.	The drawings filed on 2/2/2021 have been accepted and considered by the Examiner.

Claim Objections
4.	Claims 3 and 13 are objected to because of the following informalities:  The word “or “ is repeated twice consecutively.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


6.	Claims 1-7, 9-17, 19, and 20 are rejected under 35 U.S.C. 103 as unpatentable over U.S. Pat. App. Pub. No. 20170371861 (Barborak et al., hereinafter “Bar”) in view of U.S. Pat. App. Pub. No. 20220067115 (Zheng et al., hereinafter “Zheng”).
With regard to Claim 1, Bar describes:
“A method of building a simulation state from a block of text, the method comprising:
receiving a dependency parse of a block of text; (Paragraph 51 describes performing a grammatical parse, cited as “a dependency parse”)
parsing the dependency parse with a plurality of mental space parsers; (Paragraph 51 describes creating a semantic representation of the result of the grammatical parse, cited as “mental space parsers”)
generating a plurality of mental space frames; (Paragraph 52 describes creating a current world model made of frames.)
parsing the dependency parse with a plurality of image schema parsers; (Paragraph 69 describes creating a current world model, which is created by “image schema parsers.”)
generating a plurality of image schema frames; (Paragraph 69 describes that the current world model is made of frames.)
generating simulation entities with an entity creator; (Paragraph 51 describes assigning entity types.)
generating, with an entity resolver, entity-filled mental space frames and entity- filled image schema frames; (Paragraph 51 describes assigning types to entities that will be in the frames, thus the entities are first identified, or “resolved.”)
generating labeled frames by labeling with a plurality of neural network classifiers the entity-filled image schema frames; (Paragraph 235 describes that the frames may be labeled, such as restaurant or hotel frames.)
assigning, with a plurality of frame interpreters, simulation elements to each labeled frame, based at least partially on the label of the frame; (Paragraph 235 describes that a frame inference operation is performed, which assigns a second, higher level interpretation of the frame.)
generating, with a pathfinder, inferences of events and sequences of events; (Paragraph 199 describes that the temporal relation of the events is determined.)
Bar describes updating the model based on user feedback, and does not explicitly describe:
“generating, with the pathfinder, parameter differentials for a simulation model, wherein the simulation model simulates a mental model of a human reader's interpretation of the block of text, and wherein the parameter differentials are based at least partly on the simulation elements and the inferences of events and sequences of the events; and
applying the parameter differentials to update parameters of the simulation model.”
However, paragraph 146 of Zheng describes a model that takes input text and uses a simulation model to determine what content a user would be interested in, thus simulating a mental model of a human reader's interpretation of the block of text.
Zheng teaches:
“generating, with the pathfinder, parameter differentials (loss function data, paragraph 186) for a simulation model, wherein the simulation model simulates a mental model of a human reader's interpretation of the block of text (paragraph 146), and wherein the parameter differentials are based at least partly on the simulation elements and the inferences of events and sequences of the events (loss function, paragraphs 203-205); and
applying the parameter differentials to update parameters of the simulation model.” (Model updates based on loss function, paragraph 205)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the model parameter updates as described by Zheng into the system of Bar to improve the predictive ability of the model, as described in paragraph 146 of Zheng.
With regard to Claim 2, Bar describes “generating, with a logical reasoning unit, additional labeled frames, based at least partially on detecting logical relationships in the entity-filled image-schema frames.”  Paragraph 204 describes that frames may group together related experiences.
With regard to Claim 3, Bar describes “combining, with a frame combiner, two or or more of the labeled frames, based on combination-indicating parameters comprising sequences, coordinating conjunctions, causal relationships, or temporal order.”  Paragraph 145 describes that frames may be combined based on their similar locations, which is cited as “casual relationships.”
With regard to Claim 4, Bar describes “generating, with a dictionary expander, labeled frames from the entity-filled image schema frames.”  Paragraph 235 describes that the frames may be labeled, such as restaurant or hotel frames.  The device function that performs this labeling is cited as “a dictionary expander.”
With regard to Claim 5, Bar describes “sending a request from the entity resolver to entity creator, the request comprising a request for generating an inferred simulation entity.”  Paragraph 145 describes that the device may create a generic frame by replacing entities with entity types.  The creation of such a generic frame is cited as “generating an inferred simulation entity.”
With regard to Claim 6, Bar describes “storing image schema rules, relationships and domains in a knowledge database.”  Paragraph 159 describes storing the data for the model in databases.
With regard to Claim 7, Bar describes “entities comprise nouns and pronouns of the text block and, wherein the method further comprises performing conference resolution to determine nouns and pronouns referring to same entities.”  Paragraph 145 describes grouping similar entities, and thus the device can determine identical entities.
With regard to Claim 9, Bar describes “generating the image schema frames comprise detecting words, comprising prepositions.”  Paragraph 88 descries performing a syntactic parse, which will determine which words are prepositions.
With regard to Claim 10, Bar describes “mental space frames comprise wishes, beliefs and goals of the entities.”  Paragraph 95 describes that the model stores its goals and beliefs.
With respect to Claims 11-17, 19, and 20, computer readable medium Claim 11 and method Claim 1 are related as a computer readable medium programmed to perform the same method, with each claimed medium step function corresponding to each claimed method step. Further, Bar describes storing programs on computer readable media (paragraph 158). Accordingly, Claims 11-7, 19, and 20 are similarly rejected under the same rationale as applied above with respect to Claims 1-7, 9, and 10.

7.	Claims 8 and 18 are rejected under 35 U.S.C. 103 as unpatentable over Bar in view of Zheng and further in view of U.S. Pat. No. 11,170,154 (Van Dyke et al., hereinafter “Van”).
With regard to Claim 8, Bar in view of Zheng does not explicitly describe:
“performing conference resolution; and
outputting the dependency parse of the text block, and representative mentions comprising initial references to entities and resolved conferences comprising information linking noun or pronoun references to antecedent basis of the nouns or pronouns.”
However, Van describes:
“performing conference resolution; (Column 9, lines 26-37 describe parsing text to determine referents and antecedents) and
outputting the dependency parse of the text block, and representative mentions comprising initial references to entities and resolved conferences comprising information linking noun or pronoun references to antecedent basis of the nouns or pronouns.” (Column 9, lines 26-40 describe that the information liking the referents and antecedents may be visual cues like color, font, or underline.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the antecedent identification as described by Van into the system of Bar in view of Zheng to prevent confusion regarding which entity is being referred to, as described in column 9, lines 40-44 of Van.
With respect to Claim 18, computer readable medium Claim 11 and method Claim 1 are related as a computer readable medium programmed to perform the same method, with each claimed medium step function corresponding to each claimed method step. Further, Bar describes storing programs on computer readable media (paragraph 158). Accordingly, Claim 18 is similarly rejected under the same rationale as applied above with respect to Claim 8.

Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US Pat. No. 9,911,413 (Kumar et al.) also describes updating simulation parameters based on received text.
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD TRACY whose telephone number is (571)272-8332. The examiner can normally be reached Monday-Friday 9 AM- 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on 571-272-7453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/EDWARD TRACY JR./Examiner, Art Unit 2656                                                                                                                                                                                                        
/BHAVESH M MEHTA/Supervisory Patent Examiner, Art Unit 2656